United States Court of Appeals
                      For the First Circuit


No. 19-1243

              UNITED STATES DEPARTMENT OF JUSTICE,

                      Petitioner, Appellee,

                               v.

                      MICHELLE RICCO JONAS,

                      Respondent, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF NEW HAMPSHIRE

         [Hon. Landya B. McCafferty, U.S. District Judge]


                             Before

                      Howard, Chief Judge,
                  and Thompson,* Circuit Judge.


          Anthony J. Galdieri, Senior Assistant Attorney General,
with whom Gordon J. MacDonald, Attorney General, and Lawrence M.
Edelman, Assistant Attorney General, were on brief, for Appellant.
          Seth R. Aframe, Assistant United States Attorney, with
whom Scott W. Murray, United States Attorney, was on brief, for
Appellee.
          Nathan Freed Wessler, with whom Brett Max Kaufman and
Jennifer Stisa Granick were on brief, for American Civil Liberties
Union Foundation, amicus curiae.
          Gilles R. Bissonnette and Henry Klementowicz, on brief

     *  Judge Torruella heard oral argument in this matter and
participated in the semble, but he did not participate in the
issuance of the panel's opinion.     The remaining two panelists
therefore issued the opinion pursuant to 28 U.S.C. § 46(d).
for ACLU of New Hampshire Foundation, amicus curiae.
          Zachary L. Heiden and Emma E. Bond, on brief for American
Civil Liberties Union of Maine, amicus curiae.
          Matthew R. Segal and Jessie J. Rossman, on brief for
American Civil Liberties Union Foundation of Massachusetts, Inc.,
amicus curiae.
          William Ramírez, on brief for American Civil Liberties
Union of Puerto Rico, amicus curiae.
          Robert B. Mann and Robert B. Mann Law Office, on brief
for ACLU of Rhode Island, amicus curiae.


                         January 27, 2022
             HOWARD,          Chief   Judge.        Respondent-appellant           Michelle

Ricco      Jonas        ("Ricco   Jonas"),      the       Program      Manager     for   New

Hampshire's Prescription Drug Monitoring Program (the "PDMP"),

appeals from a district court judgment ordering compliance with an

administrative subpoena issued to her by the United States Drug

Enforcement Administration ("DEA") pursuant to 21 U.S.C. § 876, to

produce the PDMP-kept prescription drug records of an individual.1

On appeal, Ricco Jonas contends that the subpoena is unenforceable

because, although it was issued to her and 21 U.S.C. § 876(c)

authorizes the enforcement of a "subp[o]ena issued to any person,"

in   her    view,       the   subpoena   really       targeted       the   State    of   New

Hampshire and states are not "person[s]" within the meaning of

21 U.S.C. § 876(c) against whom administrative subpoenas may be

issued     and     enforced.          Additionally,         she     argues    that,      even

if 21 U.S.C. § 876(c) generally authorizes the enforcement of

administrative subpoenas against a state, the Fourth Amendment

still poses a bar to compliance because the subpoena-specified

individual       has      a    reasonable      expectation        of    privacy     in   his

prescription drug records, thereby allowing disclosure only after

a    finding       of     probable    cause     by    a     court.         After    careful




      1During the pendency of this appeal, Ricco Jonas informed us
that she is no longer the PDMP program manager.      Nevertheless,
neither party has suggested that the appeal is moot.


                                            - 3 -
consideration, we reject both of Ricco Jonas's contentions and

affirm the district court judgment.



                         I. STATUTORY BACKGROUND

A.    The Controlled Substances Act

             In 1970, Congress enacted the Comprehensive Drug Abuse

Prevention and Control Act (the "Act"), Pub. L. No. 91-513,

84 Stat. 1236, to "consolidate various drug laws on the books into

a    comprehensive    statute,   provide    meaningful   regulation   over

legitimate sources of drugs to prevent diversion into illegal

channels, and strengthen law enforcement tools against the traffic

in illicit drugs."     Gonzales v. Raich, 545 U.S. 1, 10 (2005).          The

main objectives of Title II of the Act, the Controlled Substances

Act ("CSA"), 21 U.S.C. § 801 et seq., are "to conquer drug abuse

and    to   control   the   legitimate     and   illegitimate   traffic   in

controlled substances."2         Raich, 545 U.S. at 12; id. at 12-13

("Congress was particularly concerned with the need to prevent the

diversion of drugs from legitimate to illicit channels.").                 To

achieve these goals, Congress established a "closed regulatory


       2 The CSA categorizes controlled substances into five
schedules (I through V), based on the drugs' potential for abuse,
accepted medical uses, and likelihood of causing psychological or
physical dependency.   21 U.S.C. § 812.     Drugs categorized in
schedules II through V have "a currently accepted medical use in
treatment in the United States" or "a currently accepted medical
use with severe restrictions." Id. §§ 812(b)(2)-(5). Schedule I
drugs do not have any accepted medical use. Id. § 812(b)(1).


                                   - 4 -
system"     that    makes    it   unlawful       "to   manufacture,     distribute,

dispense, or possess any controlled substance except as authorized

by the CSA."        Id. at 13 (citing 21 U.S.C. §§ 841(a)(1), 844(a)).

As   part    of      this    regulatory      system,      "[t]he      CSA   requires

manufacturers,       physicians,     pharmacies,        and   other    handlers     of

controlled substances to comply with statutory and regulatory

provisions mandating registration with the DEA, compliance with

specific production quotas, security controls to guard against

diversion,         recordkeeping     and      reporting       obligations,         and

prescription requirements."          Id. at 27 (citing 21 U.S.C. §§ 821-

830; 21 C.F.R. § 1301 et seq. (2004)).

             The     CSA    authorizes    the     Attorney    General       to   issue

administrative subpoenas to investigate suspected illicit drug

activity.     See 21 U.S.C. § 876.              Specifically, § 876(a) of the

statute provides in relevant part that,

     In any investigation . . . with respect to controlled
     substances . . . the Attorney General may subpe[o]na
     witnesses, compel the attendance and testimony of
     witnesses, and require the production of any records
     (including books, papers, documents, and other tangible
     things which constitute or contain evidence) which the
     Attorney General finds relevant or material to the
     investigation.   The attendance of witnesses and the
     production of records may be required from any place in
     any State or in any territory or other place subject to
     the jurisdiction of the United States . . . .

Id. § 876(a).        The Attorney General has delegated this authority

to the DEA.         See id. § 878(a)(2); 28 C.F.R. §§ 0.100, 0.104,

Appendix to Subpart R, Section 4.


                                         - 5 -
          Section      876(c)    of    the    CSA    provides      for   judicial

enforcement of subpoenas issued under § 876(a).               It states that,

     In the case of contumacy by or refusal to obey a
     subp[o]ena issued to any person, the Attorney General
     may invoke the aid of any court of the United States
     within the jurisdiction of which the investigation is
     carried on or of which the subp[o]enaed person is an
     inhabitant, or in which he carries on business or may be
     found, to compel compliance with the subp[o]ena. The
     court may issue an order requiring the subp[o]enaed
     person to appear before the Attorney General to produce
     records, if so ordered, or to give testimony touching
     the matter under investigation. Any failure to obey the
     order of the court may be punished by the court as a
     contempt thereof. All process in any such case may be
     served in any judicial district in which such person may
     be found.

21 U.S.C. § 876(c).     The CSA provides that state law is preempted

whenever "there is a positive conflict between [a] provision of

th[e] [CSA] and [a] State law so that the two cannot consistently

stand together."      Id. § 903.

B.   The PDMP and New Hampshire Law

          In 2012, the New Hampshire legislature established the

PDMP to "enhanc[e] patient care, curtail[] the misuse and abuse of

controlled substances, combat[] illegal trade in and diversion of

controlled    substances,       and   enabl[e]      access    to    prescription

information by practitioners, dispensers, and other authorized

individuals     and      agencies."3                New      Hampshire     PDMP,

https://www.newhampshirepdmp.com/ (last visited Jan. 27, 2022).


     3  The PDMP is currently administered by the New Hampshire
Department of Health and Human Services.   N.H. Rev. Stat. Ann.


                                      - 6 -
           The      PDMP   operates     an   electronic    system     that

"facilitate[s] the confidential sharing of information relating to

the   prescribing    and   dispensing   of   schedule   II-IV   controlled

substances" within the State.         N.H. Rev. Stat. Ann. § 126-A:90.

Every dispenser -- "a person or entity who is lawfully authorized

to deliver a schedule II-IV controlled substance" -- must report

certain information each time a schedule II-IV drug is dispensed,

including:   dispenser's DEA registration number; prescriber's DEA

registration number; patient's name, address, and date of birth;

National Drug Code4 of drug dispensed; quantity dispensed; date of

dispensing; number of refills granted; whether the prescription is

new or a refill; and, source of payment, among others.          Id. §§ 126-

A:89(VI), 126-A:91(VI)(a)-(o).        This information is then stored in

the PDMP database.5

           New Hampshire state law provides that all information

contained in or obtained from the PDMP "is confidential," and "is




§§ 126-A:89-:96. The PDMP has been previously administered by the
New Hampshire Office of Professional Licensure and Certification
and the New Hampshire Board of Pharmacy.
      4National Drug Codes are unique, three-segment numbers which
serve as identifiers for drugs. U.S. Food and Drug Administration,
National Drug Code Directory, https://www.fda.gov/drugs/drug-
approvals-and-databases/national-drug-code-directory         (last
visited Jan. 27, 2022).
      5 The information is deleted from the database three years
"after the initial prescription was dispensed." N.H. Rev. Stat.
Ann. § 126-A:90(III).


                                  - 7 -
not subject to discovery, subpoena, or other means of legal

compulsion for release."6            Id. § 126-A:92(I).     Law enforcement may

request information from the PDMP "on a case-by-case basis for the

purpose of investigation and prosecution of a criminal offense

when presented with a court order based on probable cause."                     Id.

§ 126-A:93(I)(b)(3).            However, "[n]o law enforcement agency or

official shall have direct access to query program information."

Id.

                In   addition   to    the    state-kept    PDMP   database,     New

Hampshire also requires practitioners -- including physicians,

pharmacists, and hospitals -- to maintain their own, similar

records "to show the receipt and disposition of all controlled

drugs."      Id. § 318-B:12(I).             These practitioners' records must

"meet the requirements of the department of health and human

services and federal laws and regulations," and "shall indicate at

least     the    name,   dosage      form,   strength,    and   quantity   of   the

controlled drug; the name and address of any person to whom the

drug was administered, dispensed, sold or transferred and the date

of any and all transactions involved with the controlled drug."

Id.       Unlike PDMP data, law enforcement officials may access a


      6 The Department of Health and Human Services "may use and
release information and reports from the program for program
analysis and evaluation, statistical analysis, public research,
public policy, and educational purposes, provided that the data
are aggregated or otherwise de-identified at all levels of use."
Id. § 126-A:92(III).


                                        - 8 -
practitioner's own records without a court order.       Id. § 318-

B:12(II) ("[Practitioners' records] shall be open for inspection

only to federal, state, county and municipal law enforcement

officers [and others] . . . whose duty it is to enforce the laws

of [New Hampshire] or of the United States relating to controlled

drugs.").



               II. FACTUAL AND PROCEDURAL BACKGROUND

            On June 11, 2018, the DEA issued an administrative

subpoena to "Michelle Ricco Jonas, Program Manager for the NH PDMP"

pursuant to 21 U.S.C. § 876(a).   The subpoena, which was served on

Ricco Jonas on June 13, 2018, stated that "[p]ursuant to an

investigation of violations of 21 U.S.C. 801 et seq., [she was] to

provide any and all records regarding [REDACTED], being maintained

by the New Hampshire Prescription Drug Monitoring Program from

February 28, 2016 through present day."7

            On July 12, 2018, Ricco Jonas objected to the subpoena

in a letter from the New Hampshire Attorney General's Office sent



     7 The DEA had previously served an administrative subpoena on
the PDMP requesting the same information.       The New Hampshire
Attorney General objected on the ground that the CSA allegedly
does not authorize the DEA to subpoena states or their sovereign
agencies. He further argued that, although pursuant to § 876(c)
of the CSA the DEA could enforce a subpoena against "any person,"
neither the State nor its sovereign agencies were "persons" against
whom the subpoena could be enforced. Without conceding the point,
the DEA subsequently served the subpoena naming Ricco Jonas.


                               - 9 -
to the DEA.   The letter stated that the subpoena was issued to her

in her official capacity as the Program Manager of the PDMP, rather

than in her personal capacity, and thus amounted to a subpoena

issued to the State.        According to Ricco Jonas, because 21 U.S.C

§ 876 does not authorize the DEA "to subpoena a [s]tate, its

sovereign agencies, or its officials serving in their official

capacities," the subpoena was unenforceable.          The letter directed

the DEA to follow state law and obtain a court order based on

probable cause to obtain the desired information.

           On August 8, 2018, the Department of Justice ("DOJ")

filed a petition to compel compliance with the administrative

subpoena in the United States District Court for the District of

New Hampshire.     In its petition, the DOJ addressed Ricco Jonas's

objections from the July 12 letter and argued that those objections

failed because the subpoena was issued to Ricco Jonas in her

personal   capacity   and    sought   no   relief   from   the   State.   In

addition, the DOJ contended that even if the subpoena was directed

to the State of New Hampshire, it was nonetheless enforceable

because, as a matter of statutory interpretation, the CSA's use of

"any person" in § 876(c) includes a state and its agencies.

Finally, the DOJ submitted that the CSA preempts any state law

limitations   on   the   DEA's    authority    to   issue    administrative

subpoenas.




                                  - 10 -
            Ricco Jonas opposed the petition for essentially the

same reasons she asserted in the July 12 letter, along with a new

argument based upon the Fourth Amendment.              Ricco Jonas contended

that even if the CSA permits the issuance of subpoenas to states,

patients    have    a   reasonable     expectation    of   privacy   in     their

prescription drug records under the Fourth Amendment and the DEA

must therefore secure a court order based on probable cause before

it can obtain PDMP data.

            After a hearing, a magistrate judge issued a Report and

Recommendation ("R&R") in which she recommended that the court

grant the DOJ's petition to compel.           U.S. Dep't of Justice v. Ricco

Jonas, No. 18-MC-56-LM, 2018 WL 6718579, at *1 (D.N.H. Nov. 1,

2018).     The magistrate judge rejected Ricco Jonas's "proposition

that her being served because of her position as PDMP manager

convert[ed] th[e] subpoena enforcement action [under 21 U.S.C. §

876(c)] into a suit against the State of New Hampshire."                  Id. at

*3.   She reasoned that because the subpoena enforcement proceeding

would not result in a judgment of any kind requiring financial

payment from the State, it was not a suit against the State.                  Id.

The magistrate judge found that the DEA issued the subpoena to

Ricco    Jonas   because   she   had    "custody     and   control   over   PDMP

information," id., and reasoned that whether she must comply with

it in her official or personal capacity was "irrelevant."                 Id. at

*4, *5 n.5.        In light of this, the magistrate judge deemed it


                                     - 11 -
unnecessary to reach the issue of statutory interpretation and

decide whether a state is a "person" under 21 U.S.C. § 876(c)

subject to the DEA's subpoena power.    Id. at *4.    The magistrate

judge next determined that the CSA preempted New Hampshire's

statutory requirement that law enforcement officials obtain an

order based on probable cause before obtaining PDMP data.      Id. at

*4-5.   Finally, because she deemed the issue non-dispositive, the

magistrate judge assumed without deciding that Ricco Jonas had

standing -- either in her own right or on behalf of others -- to

make the Fourth Amendment argument.    Id. at *6.    Nonetheless, she

concluded that patients have no reasonable expectation of privacy

in their prescription drug records.     Id.   She reasoned that the

closely regulated nature of the prescription drug industry, the

state law requirement that the information be transmitted to the

PDMP, and its provisions allowing that the data be shared in

certain limited circumstances "operate to diminish the privacy

expectation in prescription drug records."    Id. at *6-7.

          After additional briefing from both sides, the district

court adopted the R&R and entered judgment in the DOJ's favor.

U.S. Dep't of Justice v. Ricco Jonas, No. 19-CV-030-LM, 2019 WL

251246 (D.N.H. Jan. 17, 2019).   Ricco Jonas timely appealed.




                              - 12 -
                               III. DISCUSSION

           On appeal, Ricco Jonas challenges the district court's

conclusions that the subpoena is enforceable under 21 U.S.C.

§ 876(c)   and   that   the    Fourth    Amendment       poses   no    bar    to   the

disclosure of the prescription drug records to the DEA without a

court order based on probable cause.

           We review a district court's decision to enforce an

administrative    subpoena      for    abuse    of    discretion,      even   if   it

"implicate[s]    the    privacy       interests      protected   by    the    Fourth

Amendment" or other questions of law.                McLane Co. v. EEOC, 137 S.

Ct. 1159, 1169-70 (2017).             "A district court would necessarily

abuse its discretion if it based its ruling on an erroneous view

of the law."     Cooter & Gell v. Hartmarx Corp., 496 U.S. 384, 405

(1990); Drysdale v. Spirito, 689 F.2d 252, 256 (1st Cir. 1982)

(noting that issues of statutory construction are legal issues).

A.   The Target of the Administrative Subpoena

           "The requirements for enforcement of an administrative

subpoena are not onerous."         United States v. Sturm, Ruger & Co.,

84 F.3d 1, 4 (1st Cir. 1996).          "In order to obtain judicial backing

the agency must prove that (1) the subpoena is issued for a

congressionally authorized purpose, the information sought is

(2) relevant     to    the    authorized       purpose    and    (3)    adequately

described, and (4) proper procedures have been employed in issuing

the subpoena."    Id. (citing United States v. Morton Salt Co., 338


                                      - 13 -
U.S. 632, 652 (1950)).           Only the first requirement is at issue

here.    A challenge to a subpoena on that ground alone will fail

"[a]s long as the agency's assertion of authority is not obviously

apocryphal."      Id. at 5-6 (citing FTC v. Swanson, 560 F.2d 1, 2

(1st Cir. 1977)).

              The CSA provides that administrative subpoenas may be

issued "[i]n any investigation relating to                   . . .   controlled

substances" to "require the production of any records . . . which

the [DEA] finds relevant or material to the investigation . . .

from any place in any State." 21 U.S.C. § 876(a). The CSA includes

an enforcement mechanism that allows the DEA to invoke the aid of

federal courts "[i]n case of contumacy by or refusal to obey a

subp[o]ena issued to any person."           Id. § 876(c).

              Although   Ricco    Jonas    does    not   dispute     the   DEA's

congressional authority under 21 U.S.C. § 876(a) to issue a

subpoena to her, she contends that, because in order to comply

with    the   subpoena   she     would    need    to   use   her   state-issued

credentials to access state-collected data and provide it to the

DEA, the State of New Hampshire is the subpoena's "true target."

This, in her view, makes the instant subpoena one issued to the

State, and this enforcement proceeding a "suit" against the State.

She posits that the CSA does not authorize courts to enforce

subpoenas issued to states because, under her reading of 21 U.S.C.

§ 876(c), states are not "person[s]" to whom subpoenas may be


                                    - 14 -
issued.      Accordingly, she concludes, the instant subpoena was not

"issued for a congressionally authorized purpose" and is not

enforceable.

             In response, the DOJ argues that the DEA issued its

subpoena to Ricco Jonas, not to the State of New Hampshire, and

that   "requiring      a   state    employee       to    produce     records    is    not

compelling the state to act; it is requiring the employee to act

by producing records over which she has control."                       The DOJ further

argues that, even if the instant subpoena is deemed to have been

issued to the State, it is enforceable because 21 U.S.C. § 876

authorizes     the    issuance     and    enforcement        of    subpoenas    against

states.

             To support her argument that the instant subpoena was

issued    to    the    State     and     that     this    enforcement        proceeding

constitutes a suit against the State, Ricco Jonas invokes the

principle,     often    arising     in    the     Eleventh     Amendment      sovereign

immunity context, that a suit against a state employee seeking

relief from a state is a suit against the state.                         But even under

case   law     applying    that    principle,       courts        have    rejected    the

invitation by state officers to blur the distinction between state

officers and the states.               Instead, courts have validated the

service   of    process    to     state    officers      for      the    production    of

documents or objects in their possession or control as persons

independent of the states, and regardless of whether the states


                                         - 15 -
elect to defend on behalf of their officers.             See, e.g., Fla. Dep't

of State v. Treasure Salvors, Inc., 458 U.S. 670, 691-92 (1982)

(plurality    holding      that   service     of   process    served       on   state

officials for the transfer of some property in the state officials'

possession "was directed only at state officials and not at the

State   itself    or   any   agency    of    the   State"    and    thus    did   not

constitute a "direct action against the State" under the Eleventh

Amendment even if "the State elected to defend on behalf of its

agents"); Barnes v. Black, 544 F.3d 807, 812 (7th Cir. 2008)

(noting   that    orders     commanding      non-party      state   officials      to

produce documents in the states' possession for use in a litigation

between private persons "do not compromise state sovereignty to a

significant      degree,"     hence,    do     not    violate       the    Eleventh

Amendment); Laxalt v. McClatchy, 109 F.R.D. 632, 634-35 (D. Nev.

1986) (rejecting claim by the Nevada State Gaming Control Board

that the Eleventh Amendment barred compliance with a federal

discovery subpoena served upon the Board's custodian of records

for inspection and copying of records).

           Furthermore, even under the principle on which Ricco

Jonas relies, courts have concluded that "[t]he service of a

federal subpoena on an employee of an entity [that is protected by

sovereign immunity]," such as the State of New Hampshire, "is

neither a suit, nor one against [the entity]."                 United States v.

Juvenile Male 1, 431 F. Supp. 2d 1012, 1016 (D. Az. 2006); see


                                      - 16 -
also Allen v. Woodford, 544 F. Supp. 2d 1074, 1078-79 (E.D. Cal.

2008) (holding that the issuance and required compliance with

discovery subpoenas directed to custodians of records of state

agencies under the Federal Rules of Civil Procedure did not

constitute a "suit in law or equity" within the meaning of the

Eleventh Amendment); Juvenile Male 1, 431 F. Supp. 2d at 1016

(holding in a proceeding to enforce a subpoena duces tecum issued

under Rule 17(b) and (c) of the Federal Rules of Criminal Procedure

that "sovereign immunity from suit [lacks] any application to the

enforcement of a federal subpoena on the custodian of records of

a state or federal agency").       Some courts have reasoned that an

enforcement proceeding seeking to compel a state officer to comply

with a subpoena for state records that may only be obtained through

the state's custodian of records does not constitute a suit against

the state because such proceeding does not assert a claim in law

or equity against the state or its officer.    See, e.g., Allen, 544

F. Supp. 2d at 1079.       "No judgment will be issued . . . against

the State that could have any conceivable effect on the State

treasury; the State custodian[] [is] only subpoenaed to produce

documents for use in [a litigation not involving the State or the

State custodian]."   Id.    We find this reasoning persuasive.   Here,

the enforcement proceeding does not involve a claim in law or

equity against the State of New Hampshire.    Nor will a judgment be

issued against the State that could have a conceivable effect on


                                 - 17 -
New Hampshire's treasury.            The relief sought by the DEA through

this enforcement proceeding is merely an order for Ricco Jonas to

produce records to be used by the DEA in its investigation of

violations involving controlled substances and only she, not the

State, may be found to be in contempt of court for failing to

comply with a court order enforcing the subpoena.

                Although Ricco Jonas complains that the cases cited

herein involved discovery subpoenas issued under other statutory

provisions to obtain documents for pending litigation, she fails

to meaningfully discuss, and we fail to see, why such distinction

should lead to a different conclusion in this case.8                   After all,

an administrative subpoena "amount[s] to no more than a simple

direction to produce documents, subject to judicial review and

enforcement."           Sturm, Ruger & Co., 84 F.3d at 3 (citing, among

other authority, Okl. Press Pub. Co. v. Walling, 327 U.S. 186, 195

(1946)).        And a proceeding to enforce an administrative subpoena,

such       as   the    one   established   in   21   U.S.C.      § 876(c),   is    "a

'satellite'           proceeding . . . designed      only   to    facilitate      the

[federal agency's] investigation," McLane Co., 137 S. Ct. at 1168,

by allowing the agency to use "one of the tools" that Congress




       8Nor does she explain why the logic of the cases cited
should not control merely because, in her view, this case involves
an issue "of statutory interpretation, not Eleventh Amendment
immunity," especially when she herself relied on sovereign
immunity principles in making her arguments.


                                      - 18 -
placed "at its disposal in conducting its investigation[s]."                  Id.

at 1164.

           In light of the above, we are unpersuaded by Ricco

Jonas's arguments that New Hampshire was the instant subpoena's

true target and that this enforcement proceeding constitutes a

suit against the State.      Furthermore, even if we were to find that

the   subpoena   was   really   issued    to   the   State,       Ricco   Jonas's

challenge would still fail because as explained below, states,

their agencies, and their officials in their official capacities

are "persons" within the meaning of 21 U.S.C. § 876(c) against

whom subpoenas may be enforced.

B.    Statutory Construction of 21 U.S.C. § 876

           The   parties     dispute     whether     21     U.S.C.    §   876(a)

authorizes the Attorney General to issue administrative subpoenas

to states and to enforce them under § 876(c).              Because this is an

issue of statutory construction, we turn to the language of the

statute.   See In re Fin. Oversight & Mgmt. Bd. for P.R., 919 F.3d

121, 128 (1st Cir. 2019) ("[I]n resolving a dispute over the

meaning of a statute we begin with the language of the statute

itself."    (citing Landreth Timber Co. v. Landreth, 471 U.S. 681,

685 (1985))).

           The   Attorney    General's    subpoena        power   derives   from

§ 876(a) of the CSA.        Congress used very broad language in that

section:     "In any investigation relating to . . . controlled


                                  - 19 -
substances, . . . the Attorney General may . . . require the

production of any records . . . which [he] finds relevant or

material to the investigation. . . . from any place in any State."

21 U.S.C. § 876(a) (emphasis added).          Ricco Jonas urges us to find

that, despite this broad language, the Attorney General's subpoena

authority is limited by § 876(c), which provides that "[i]n the

case of contumacy by or refusal to obey a subp[o]ena issued to any

person, the Attorney General may invoke the aid of [federal

courts]."    Id. § 876(c).       According to Ricco Jonas, because the

CSA does not define "person," we must presume that such term does

not include the sovereign, and construe § 876(a) consistent with

such limitation.      She further argues that "the text, structure,

purpose, legislative history, and executive interpretation" of the

CSA all lead to the conclusion that states, their agencies, and

their    officials   are   not   "'persons'    who   may   be   targeted   and

commanded to comply with administrative investigatory subpoenas."

            In the absence of an express statutory definition, we

apply a "longstanding interpretative presumption that 'person'

does not include the sovereign."9       Return Mail, Inc. v. USPS, 139


     9  This presumption both "reflects 'common usage'" and is "an
express directive from Congress," which has set forth in the
Dictionary Act that, unless context indicates otherwise, "person"
includes    "corporations,    companies,   associations,    firms,
partnerships, societies, and joint stock companies, as well as
individuals." Return Mail, Inc. v. USPS, 139 S. Ct. 1853, 1862
(2019) (first quoting United States v. Mine Workers, 330 U.S. 258,
275 (1947); and then quoting 1 U.S.C. § 1).


                                   - 20 -
S. Ct. 1853, 1861-62 (2019) (quoting Vt. Agency of Nat. Res. v.

U.S.   ex    rel.   Stevens,   529   U.S.     765,   780-81    (2000)).      This

presumption, however, "is not a 'hard and fast rule of exclusion'"

and "may be disregarded upon some affirmative showing of statutory

intent to the contrary."       Id. at 1862 (first quoting United States

v. Cooper Corp., 312 U.S. 600, 604-05 (1941); and then quoting

Stevens, 529 U.S. at 781); see also Int'l Primate Prot. League v.

Adm'rs of Tulane Educ. Fund, 500 U.S. 72, 83 (1991) ("[O]ur

conventional reading of 'person' may . . . be disregarded if '[t]he

purpose, the subject matter, the context, the legislative history,

[or] the executive interpretation of the statute . . . indicate an

intent, by the use of the term, to bring state or nation within

the scope of the law.'") (first and second alterations ours).

             Ricco Jonas's contention that the Attorney General's

authority conferred in § 876(a) is limited by § 876(c) is not the

most natural reading of the statute.            Furthermore, the purpose of

21 U.S.C. § 876, its context, and its legislative history all point

to the conclusion that Congress intended to bring states within

the scope of the Attorney General's subpoena power under § 876(a)

and subject to § 876(c)'s judicial enforcement provision.

             Prior to the enactment of the Act in 1970, "most domestic

drug regulations . . . generally came in the guise of revenue laws,

with   the   Department   of   the    Treasury       serving   as   the   Federal




                                     - 21 -
Government's primary enforcer".10    Raich, 545 U.S. at 10.       Before

1955, the Secretary of Treasury had no authority to subpoena

witnesses or to require the production of records with respect to

the enforcement of federal laws relating to narcotic drugs.         H.R.

Rep. No. 84-1247 (1955); H.R. Rep. No. 84-1347 (1955).           At the

time, it was "necessary for the enforcement officers of the

Treasury Department to obtain subp[o]enas through the Federal

courts upon a showing of sufficient evidence to justify the

issuance of the subp[o]enas."     H.R. Rep. No. 1247; H.R. Rep. No.

84-1347.    Congress   believed   that   "[t]his   lack   of   authority

handicap[ped] enforcement officers of the Treasury Department."

101 Cong. Rec. 11,683 (1955) (remarks of Rep. Cooper).           Because

Congress was of the view that "the power to subpoena witnesses,

and to require the production of records [would be] a legitimate

and effective aide to the administration of regulatory and penal

statutes," H.R. Rep. No. 1347, on August 11, 1955, it passed Public

Law 362.   See Act of Aug. 11, 1955, ch. 800, Pub. L. No. 84-362,

69 Stat. 684, codified as 21 U.S.C. §§ 198a-198c.




     10  Congress eventually "shifted the constitutional basis for
drug control from its taxing authority to its power to regulate
interstate commerce, and in 1968 [narcotic enforcement] was
transferred to [the Department of Justice]." Lisa N. Sacco, Cong.
Research Serv., R43749, Drug Enforcement in the United States:
History,    Policy,   and   Trends   5    (2014),   available   at
https://sgp.fas.org/crs/misc/R43749.pdf (last visited Jan. 27,
2021).


                                - 22 -
            Public Law 362 authorized the Secretary of the Treasury

"to . . . subp[o]ena witnesses . . . and require the production of

any records (including books, papers, documents, and tangible

things which constitute or contain evidence) which [he deemed]

relevant or material to [an] investigation [in connection with the

enforcement of narcotic drugs and marihuana laws]."          Pub. L. No.

362, § 1 (authorizing subpoenas in connection with the enforcement

of narcotic laws) (emphasis added).       Under this provision, records

were subject to the subpoena authority of the Secretary of Treasury

as long as he deemed them relevant or material to an investigation

relating to narcotic drugs or marihuana laws, regardless of who

the records belonged to or who was their custodian.        See 101 Cong.

Rec. 11,683 (remarks of Rep. Jenkins summarizing that the House

bill would authorize the Secretary of the Treasury to subpoena

"any records" which the Secretary found "necessary or relevant to

an   investigation   in   connection   with   the   enforcement   of   laws

pertaining to narcotic drugs and marihuana").          The bill included

an enforcement mechanism that allowed the Secretary of the Treasury

to invoke the aid of federal courts "[i]n case of contumacy by, or

refusal to obey a subp[o]ena issued to[] any person."        Pub. L. No.

362, § 3.    As explained in the Congressional Record, the intent

was to "establish a contempt procedure as a means of compelling

compliance with any summons issued pursuant to the authority

granted [under the statute]."      101 Cong. Rec. 11,683 (remarks of


                                 - 23 -
Rep.   Cooper)   (emphasis   added);    see   also   S.   Rep.   No.   1247

(explaining that the bill included a provision establishing "a

contempt procedure before Federal district judges as a means of

compelling compliance with any summons issued" under the statute);

H.R. Rep. No. 84-1347 (same).          Congress sought to provide the

Secretary of the Treasury with "an invaluable weapon in the

enforcement of the laws relating to narcotic drugs and marihuana."

S. Rep. No. 1247; H.R. Rep. No. 84-1347; see also United States v.

Pardo-Bolland, 348 F.2d 316, 321 (2d Cir. 1965) (noting "[t]he

ease with which the Secretary of the Treasury [could] legally

authorize the issuance of a subpoena in furtherance of a narcotics

investigation").

           Public Law 362 was § 876's predecessor.         The statutory

language of § 876 is identical in all relevant parts to that of

Public Law 362.     Congress's grant of authority to the Attorney

General in § 876(a) is as broad as that of its predecessor, and

its plain language allows for the subpoena of "any records" in

"any investigation" relating to controlled substances as long as

the Attorney General finds the records relevant or material to the

investigation and such records are located in any State, territory,

or within the jurisdiction of the United States.             21 U.S.C. §

876(a).   See United States v. Mountain States Tel. & Tel. Co., 516

F. Supp. 225, 230 (D. Wyo. 1981) (stating that the subpoena powers

under § 876 and Public Law 362 are coterminous); see also United


                                - 24 -
States v. Moffett, 84 F.3d 1291, 1293 (10th Cir. 1996) (stating

that 21 U.S.C. § 876(a) "is written to give the DEA broad powers

to investigate violations of federal drug laws").

             Ricco Jonas does not contest that the statutory language

authorizing the Attorney General to issue administrative subpoenas

under § 876(a) is broad or that its plain language does not limit

law enforcement's authority to obtain records relevant to its

investigations based on who holds such records.                     She posits,

however, that we must read § 876(a)'s language in tandem with

§ 876(c)     which,    in     her   view,    limits    the   Attorney   General's

authority.     But Ricco Jonas's proposed reading is not consistent

with Congress's intent as revealed in the legislative history of

Public Law 362.       The legislative history reveals that § 876(c) was

not meant to limit or otherwise hamper the broad authority granted

to the Attorney General under § 876(a).                 Instead, § 876(c) was

meant   to   give     teeth    to   the     Attorney   General's   authority   by

providing a mechanism to enforce subpoenas issued under § 876(a).

And contrary to Ricco Jonas's contention, the legislative history

leads to the conclusion that the scope of § 876(c) is informed by

the authority granted in § 876(a), not the other way around.

See 101 Cong. Rec. 11683 (remarks of Rep. Cooper noting that the

enforcement mechanism was meant to "compel[] compliance with any

summons issued pursuant to the authority granted").




                                       - 25 -
              It is clear that Congress's intention was to facilitate

law enforcement investigations so that the goals of the CSA -- "to

conquer drug abuse and to control the legitimate and illegitimate

traffic in controlled substances," Raich, 545 U.S. at 12 -- could

be accomplished.       See United States v. Zadeh, 820 F.3d 746, 752

(5th   Cir.    2016)   (noting   that    because   "[f]ederal   control"   is

"essential to the effective control of the interstate incidents of

. . . traffic in controlled substances," the CSA "grants the DEA

broad enforcement power to prevent, detect, and investigate" drug

diversion into illegal channels) (alterations in original).                To

interpret § 876 in a way that restricts law enforcement's authority

to request records relevant to their investigations from states

-- who customarily maintain records of all controlled substances

distributed in their jurisdictions -- would not only run afoul of

the statutorily conferred broad authority, but would also be

contrary   to    Congress's   intent     by   significantly   reverting    law

enforcement's      investigation        capabilities   to     its   pre-1955

situation.      Because the language of § 876 of the CSA is identical

in all relevant respects to that of Public Law 362 and the CSA is

part of a comprehensive statute that sought to "enhance federal

drug enforcement powers" and "strengthen law enforcement tools

against the traffic in illicit drugs," Raich, 545 U.S. at 10, 12

(emphasis added), it is clear that Congress could not have intended

to revert law enforcement's investigation capabilities to its pre-


                                   - 26 -
1955 situation.       See United Sates v. Hossbach, 518 F. Supp. 759,

767 (E.D. Pa. 1980) (noting that "[e]ven though [the grant of

subpoena power under 21 U.S.C. § 876] may be broader than that

customarily granted to agencies by Congress, the preamble to the

statute as to Congressional findings and declarations, 21 U.S.C.

§ 801, makes clear that it was of grave concern to Congress that

there should be effective methods of dealing with illegal drug

manufacturing and distribution").

             Ricco Jonas argues that the CSA "uses the terms 'person'

and 'State' throughout its statutory text differently" which, in

her view, indicates that the term "person" contained in 21 U.S.C.

§ 876(c) does not include the State, its agencies, or its officials

in their official capacities.       As an example, she cites 21 U.S.C.

§ 873, a provision requiring the Attorney General to "cooperate

with local, State, tribal, and Federal agencies concerning traffic

in controlled substances." But that the CSA uses the more specific

term "State" in some of its provisions for a more precise and

coherent language does not mean that "State" cannot also be

included within the meaning of "person" when such term is used in

a   way    that   encompasses   several   different   terms,   as   used   in

§ 876(c).11       In fact, just like the CSA uses "State" as a less


      11 Moreover, a single statutory term may even "take[] on
'distinct characters' in distinct statutory provisions" throughout
a statute. Return Mail, Inc., 139 S. Ct. at 1863 (quoting Utility
Air Regulatory Grp. v. EPA, 573 U.S. 302, 320 (2014).


                                   - 27 -
inclusive and more precise term than "person" in some provisions,

it also uses the less inclusive and more precise term "individuals"

in its text.         See, e.g., 21 U.S.C. § 823(g)(1) (establishing that

practitioners who dispense narcotic drugs to "individuals" for

maintenance or detoxification treatments shall obtain a separate

registration for that purpose).             Yet, Ricco Jonas does not dispute

that    despite      the   CSA's    use    of     "individuals"     throughout    its

statutory         text   differently      from    "person,"   the    term   "person"

contained in 21 U.S.C. § 876(c) includes "individuals."12

              Next,      Ricco   Jonas    posits    that   the    CSA   contemplates

"cooperative arrangements" between the federal government and

states, see id. § 873, "not relationships where records will be

seized      via    administrative      investigatory       subpoena."       But   that

Congress envisioned cooperation between the federal government and

states does not mean that it intended the Attorney General/DEA to

hopelessly rely on the states' willingness to cooperate in order

to obtain needed information to perform their congressionally

assigned investigative function.                 Legislative history makes clear

that Congress intended to "strengthen law enforcement tools,"

Raich, 545 U.S. at 10, so that "[t]he illegal traffic in drugs



       12 Ricco Jonas urges us to adopt the Dictionary Act's
definition of "person," which includes "corporations, companies,
associations, firms, partnerships, societies, and joint stock
companies, as well as individuals." See 1 U.S.C. § 1 (emphasis
added).


                                          - 28 -
[c]ould be attacked with the full power of the Federal Government,"

H.R. Rep. No. 91-1444, at 4575 (1970) (emphasis added), not that

law enforcement be at the mercy of the states' willingness to

cooperate.     This very case exemplifies why it was important for

Congress to provide the Attorney General/DEA with a mechanism to

obtain records relevant to their investigations from states, its

agencies, and its officials.

            Furthermore,      contrary      to    Ricco    Jonas's       contentions,

providing the Attorney General/DEA with a mechanism to enforce

subpoenas does not render the cooperative arrangements provision

meaningless.        Section    873    of    the     CSA,    titled       "Cooperative

Arrangements,"      states    that,        "[t]he    Attorney          General     shall

cooperate    with    local,    State,       tribal,       and    Federal      agencies

concerning traffic in controlled substances and in suppressing the

abuse of controlled substances."              21 U.S.C. § 873(a).                To this

end, the Attorney General "is authorized to . . . assist State,

tribal, and local governments in suppressing the diversion of

controlled substances from legitimate medical, scientific, and

commercial   channels."        Id.    §    873(a)(6).           That    the   Attorney

General/DEA may enforce administrative subpoenas issued to states,

their agencies, or officials under § 876(c) for records relevant

to their own investigations relating to controlled substances in

no way hampers the Attorney General's authorization under § 873 to

assist local, state, tribal, and federal agencies in their own


                                     - 29 -
fights against the illicit traffic of controlled substances.               Nor

does it hamper, as Ricco Jonas contends, the states' prerogative

to conduct their own investigations and prosecute drug offenses

pursuant to applicable state laws.

              Finally, we note that our interpretation is consistent

with    the    federal    agency's     interpretation   of   its   statutory

authority to issue administrative subpoenas for records relevant

to its investigations, and, for aught that it appears, this is the

first time that a state has challenged this interpretation in court

in the more than six decades that such authority has been in

place.13      See, e.g., Or. Prescription Drug Monitoring Program v.

U.S. DEA, 860 F.3d 1228, 1236 (9th Cir. 2017) (stating, where the

DEA issued an administrative subpoena under § 876(a) to seek

records from Oregon's Prescription Drug Monitoring Program -- a

state-maintained database like the PDMP -- that "[t]he upshot of

the statutory scheme is that the Attorney General can obtain

testimony and documents through a subpoena and without a court

order" and that "[a] court order is needed only in the event of

noncompliance ('contumacy . . . or refusal to obey') with the

subpoena"      (third    alteration    in   original)   (citing    21   U.S.C.

§§ 876(a) and (c))); see also Return Mail, Inc., 139 S. Ct. at



        The parties have not pointed us to any case addressing the
       13

statutory construction question presented here, nor has our
independent research revealed such a case.


                                      - 30 -
1866        (stating   that    "[w]hen     administrative         and     judicial

interpretations have settled the meaning of an existing statutory

provision, repetition of the same language in a new statute

indicates, as a general matter, the intent to incorporate its

administrative and judicial interpretations as well" (quoting

Bragdon v. Abbott, 524 U.S. 624, 645 (1998)).

               In light of the above, we find that the instant subpoena

is a legitimate exercise of authority under the CSA.                    Hence, the

district court did not abuse its discretion in concluding that it

was enforceable under 21 U.S.C. § 876(c).14

C.     The Privacy Interest in PDMP Data

               Ricco   Jonas   argues    that,   even   if   21   U.S.C.    §   876

authorizes       the   issuance    and    enforcement        of   administrative

subpoenas against states, their agencies, and officials in their

official capacities, the Fourth Amendment nonetheless bars the

enforcement of the instant subpoena.              According to Ricco Jonas,

individuals have a reasonable expectation of privacy in their

prescription drug records stored in the PDMP database, thereby

allowing the DEA to obtain such records only with a court order

based on probable cause.




       14On appeal, Ricco Jonas does not challenge the district
court's conclusion that the CSA preempts New Hampshire's statutory
requirement that law enforcement officials obtain an order based
on probable cause before obtaining PDMP data. Hence, we do not
address that issue.


                                    - 31 -
             The parties dispute whether Ricco Jonas has standing to

assert the substantive Fourth Amendment rights of the individual

patient subject to the subpoena.             The district court assumed

without deciding that Ricco Jonas had standing.             On appeal, Ricco

Jonas and Amici argue in favor of standing, relying on the parens

patriae doctrine and third-party standing, respectively.             For its

part, the DOJ argues that Fourth Amendment rights may not be

invoked vicariously.         Because this is an issue of prudential

constraint, rather than Article III standing, we bypass the issue

and directly address the merits of the case.              See Lexmark Int'l,

Inc. v. Static Control Components, Inc., 572 U.S. 118, 125 (2014)

(explaining that the "'prudential' branch of standing," which is

"not derived from Article III," includes "the general prohibition

on a litigant's raising another person's legal rights" (quoting

Elk Grove Unified School Dist. v. Newdow, 542 U.S. 1, 12 (2004));

Warth   v.   Seldin,   422   U.S.   490,   509   (1975)   (noting   that   the

prudential standing rule "normally bars litigants from asserting

the rights or legal interests of others in order to obtain relief

from injury to themselves"); Katz v. Pershing, LLC, 672 F.3d 64,

72   (1st    Cir.   2012)    (explaining     that    prudential     concerns

"ordinarily require a plaintiff to show that his claim is premised

on his own legal rights (as opposed to those of a third party),

that his claim is not merely a generalized grievance, and that it

falls within the zone of interests protected by the law invoked"


                                    - 32 -
(quoting Pagán v. Calderón, 448 F.3d 16, 27 (1st Cir. 2006)); see

also Gianfrancesco v. Town of Wrentham, 712 F.3d 634, 638 (1st

Cir. 2013) (bypassing the prudential standing issue "in favor of

a more straightforward resolution on the merits").

            The Fourth Amendment applies when the person invoking

its protection has a reasonable expectation of privacy in the place

to be searched or the item to be seized by governmental officials.

Smith v. Maryland, 442 U.S. 735, 739-40 (1979); United States v.

Battle, 637 F.3d 44, 48 (1st Cir. 2011).                  The Supreme Court has

established a "two-part test" for analyzing whether a movant has

a reasonable expectation of privacy under the Fourth Amendment.

United States v. Rheault, 561 F.3d 55, 59 (1st Cir. 2009).                    Under

this test, we must determine "first,                 whether the movant has

exhibited      an   actual, subjective,     expectation        of   privacy;   and

second, whether such subjective expectation is one that society is

prepared to recognize as objectively reasonable."                    Id. (citing

Smith,   442    U.S.    at   740).    Absent       such   an   expectation,    the

government      may    use   a   subpoena     to    acquire    records   in     its

investigation without the need of a court order based on probable

cause.   See Carpenter v. United States, 138 S. Ct. 2206, 2222

(2018) ("The Government will be able to use subpoenas to acquire

records in the overwhelming majority of investigations. . . . [A]

warrant is required in the rare case where the suspect has a

legitimate privacy interest in records held by a third party.").


                                     - 33 -
            The    DOJ   argues      that,     contrary   to     Ricco     Jonas's

contentions, "because of the closely regulated nature of the

pharmaceutical industry and the third-party doctrine, a person

cannot claim an objectively reasonable expectation of privacy" in

his prescription drug records included in the PDMP database.15                  We

agree.

            The closely regulated industry doctrine recognizes that

there is a diminished expectation of privacy for materials that

are   maintained    by   a    business   that     is   subject    to     pervasive

regulation and inspection.16          See Donovan v. Dewey, 452 U.S. 594,

600 (1981) (explaining that in a pervasively regulated business

"the federal regulatory presence is sufficiently comprehensive and

defined that the owner of commercial property cannot help but be

aware that his property will be subject to periodic inspections

undertaken for specific purposes"); New York v. Burger, 482 U.S.

691, 702 (1987) (explaining that "[b]ecause the owner or operator

of commercial premises in a 'closely regulated' industry has a

reduced    expectation       of   privacy,"    administrative     searches     and

warrantless inspections "may well be reasonable within the meaning


      15   The DOJ notes that, because the individual whose
prescription records are being sought was not before the district
court, it is impossible to determine whether such individual claims
a privacy interest in those records.     The DOJ thus focuses its
argument on the objective part of the test.
      16 Case law uses the terms "closely regulated," "highly
regulated," and "pervasively regulated" interchangeably.


                                      - 34 -
of the Fourth Amendment"); Giragosian v. Bettencourt, 614 F.3d 25,

29 (1st Cir. 2010) (validating the government's warrantless search

of a licensed firearm dealer's inventory and records because "the

owner of commercial property in a closely regulated industry has

a reduced expectation of privacy in those premises").   This court,

as well as others, has characterized the pharmaceutical industry

as a closely regulated industry.    United States v. Gonsalves, 435

F.3d 64, 67 (1st Cir. 2006); see also United States v. Schiffman,

572 F.2d 1137, 1142 (5th Cir. 1978) ("The pharmaceutical industry

is a 'pervasively regulated business' like the liquor and gun

industries." (quoting United States v. Montrom, 345 F. Supp. 1337,

1340 (E.D. Pa. 1972))); United States v. Acklen, 690 F.2d 70, 75

(6th Cir. 1982) (holding that "the pharmaceutical industry, like

the mining, firearms, and liquor industries, is a pervasively

regulated   industry   and   that   consequently   pharmacists   and

distributors subject to the Controlled Substances Act have a

reduced expectation of privacy in the records kept in compliance

with the Act") (footnotes omitted); United States v. Nechy, 827

F.2d 1161, 1166 (7th Cir. 1987); United States v. Motley, 443 F.

Supp. 3d 1203, 1213 (D. Nev. 2020) (noting that the prescription

drug industry is highly regulated); U.S. Dep't of Justice v. Utah

Dep't of Commerce, No. 2:16-cv-611-DN-DBP, 2017 WL 3189868, at *8

(D. Utah July 27, 2017) (stating that "[p]rescription drugs are a

highly regulated industry"); State v. Welch, 624 A.2d 1105, 1110-


                               - 35 -
11 (Vt. 1992); Stone v. Stow, 593 N.E.2d 294, 300 (Ohio 1992)

("Being in such a pervasively regulated business, a pharmacist has

a reduced expectation of privacy in the prescription records he or

she keeps.").

                Both federal and New Hampshire laws regulate controlled

substances       by   requiring   pharmacies,   among   other   handlers   of

controlled substances, to maintain prescription drug records and

keep them open for inspection by law enforcement officers without

the need of a warrant.

                The CSA and its implementing regulations provide that

every registered dispenser of a controlled substance must maintain

a complete and accurate record of each such substance disposed

of.17        21 U.S.C. § 827(a)(3); 21 C.F.R. §§ 1304.03, 1304.04(h),

1304.21(a).        These records must be kept for at least two years

"for inspection and copying by officers or employees of the United

States authorized by the Attorney General." 21 U.S.C. § 827(b);

see also 21 C.F.R. § 1304.04(a) (establishing that all required

records concerning controlled substances must be maintained for at

least two years for inspection and copying by duly authorized DEA

officials).



        17The records of controlled substances maintained by
registered pharmacies shall include paper prescription records and
electronic prescription records, which must be sortable by
prescriber name, patient name, drug dispensed, and date filled.
21 C.F.R. § 1304.04(h).


                                    - 36 -
           Similarly, New Hampshire law requires practitioners,

including pharmacists,   physicians,    and hospitals, to maintain

records "show[ing] the receipt and disposition of all controlled

drugs."    N.H. Rev. Stat. Ann. § 318-B:12(I).   These records must

comply with "federal laws and regulations" and must indicate at

least: (1) the name, dosage form, strength, and quantity of the

controlled drug; (2) the name and address of any person to whom

the drug was administered, dispensed, sold or transferred; and (3)

the date of any and all transactions involved with the controlled

drug.     Id.   Practitioners shall keep these records "open for

inspection . . . to federal, state, county and municipal law

enforcement officers [and others] . . . whose duty it is to enforce

the laws of [New Hampshire] or of the United States relating to

controlled drugs."   Id. § 318-B:12(II).

           Pursuant to New Hampshire law, every person or entity

authorized to deliver schedule II-IV controlled substances must

also report to the PDMP information about the dispensed drug,

including the patient's name and address, the drug and quantity

dispensed, and the date of dispensing.     Id. §§ 126-A:89(VI), 126-

A:91(VI)(a)-(o).

           Ricco Jonas contends that, despite the closely regulated

nature of the pharmaceutical industry and the availability of

prescription drug records to law enforcement without a court order

under both federal and state law, we should nevertheless find a


                               - 37 -
reasonable expectation of privacy in prescription drug records

because   several   courts     have    recognized    that    patients   have   a

reasonable expectation of privacy in their medical records.18                  We

reject    Ricco   Jonas's    invitation    to   equate      prescription   drug

records to all other medical records.               As a subset of medical

records, prescription drug records do not generally or necessarily

contain the more personal and intimate information that other

medical records do.         Medical records contain "sensitive medical

history and other information, including about mental illnesses,

learning disabilities, birth defects, illicit drug use, pregnancy

terminations, domestic-violence history," patients' complaints and

symptoms, and "the patients' family members," among others.                 Eil

v. U.S. DEA, 878 F.3d 392, 396 (1st Cir. 2017).                  Furthermore,

unlike prescription drug records, medical records are not subject

to pervasive regulatory disclosures under both federal and state


     18  In support of this argument, Ricco Jonas cites Ferguson
v. City of Charleston, 532 U.S. 67 (2001). But Ferguson was not
about access to prescription drug records held by a third-party.
Rather, there, the hospital, in conjunction with law enforcement,
developed and followed a policy for identifying and testing
pregnant patients suspected of drug use. Under that policy, the
hospital would take urine tests of pregnant women and provide
positive results to the police. Ferguson, 532 U.S. at 70-73. The
Supreme Court held that the hospital's performance of a diagnostic
test to obtain incriminating evidence from their patients for law
enforcement   purposes   without   the   patients'   consent   was
unconstitutional. Id. at 83-84. The Court noted that its ruling
did not extend to a situation "in which state hospital employees,
like other citizens, may have a duty to provide law enforcement
officials with evidence of criminal conduct acquired in the course
of routine treatment." Id. at 78 n.13.


                                      - 38 -
law.   See U.S. Dep't of Justice v. Utah Dep't of Commerce, No. 16-

cv-00611-DN-DBP, 2017 WL 9131888, at *4 (D. Utah Mar. 10, 2017)

(Pead,   Mag.J.)      (stating     that    "the    applicable      legal    framework

suggests prescription drug records are highly regulated, and thus

less deserving of privacy [than medical records]").

              Ricco    Jonas      also    argues    that     individuals        have     a

reasonable     expectation        of   privacy     in    their   prescription        drug

records stored in the PDMP database because "prescription drug

records are frequently suggestive of patients' underlying medical

diagnoses."       But       her   argument    crumbles      in    the    face   of     the

pharmaceutical        industry's       regulatory       requirements.       Both       New

Hampshire and federal law require that practitioners and handlers

of controlled substances (including pharmacies and pharmacists)

maintain   records          containing    essentially      the    same    information

stored in the PDMP database and keep such records available for

law enforcement inspection without the need of a court order.                          The

PDMP   merely    aggregates        into    one     depository      the    information

included in records that must already be maintained available and

open for inspection by the DEA.              Ricco Jonas does not discuss why

we   should    find     a    reasonable      expectation     of    privacy      in     the

aggregated database records when the underlying individual records

containing essentially the same information are open to on-site

inspection by law enforcement.               And case law suggests we should

not.   See Whalen v. Roe, 429 U.S. 589, 600-04 (1977) (holding that


                                         - 39 -
New York's collection of prescription records in a computerized

database did not violate patients' and physicians' right to privacy

under the Due Process Clause of the Fourteenth Amendment).

            We thus find that, in light of the intense government

scrutiny to which prescription drug records are subject and the

availability of those records for inspection without the need of

court intervention under both state and federal law, a person does

not have a reasonable expectation that the information contained

in prescription drug records will be kept private and free of

government    intrusion.         See   Motley,    443   F.    Supp.    3d    at   1213

(reasoning that, because the pharmaceutical industry is highly

regulated and "is required by federal law to keep the types of

records sought by [law enforcement] in [that] case, [defendant]

did   not    have    a   reasonable      expectation     of    privacy       in     the

[Prescription       Monitoring    Program]       database");     Utah       Dep't    of

Commerce, 2017 WL 3189868, at *8-9 (holding that, because "patients

do not have a reasonable expectation of privacy in the highly

regulated prescription drug industry," the Fourth Amendment posed

no bar to enforcement of subpoena issued by the DEA to obtain

records from the state-maintained database); Murphy v. State, 62

P.3d 533, 541 (Wash. Ct. App. 2003) ("Given [the] long history of

government scrutiny, patients who fill prescriptions for narcotic

drugs . . . should reasonably expect that their prescriptions will

be available to appropriate government agents.").                     In fact, the


                                       - 40 -
expectation created by the intense regulatory requirements is that

"prescription and use of controlled substances will happen under

the watchful eye of [both] the federal [and state] government[s]."

Utah Dep't of Commerce, 2017 WL 3189868, at *8.

            Our conclusion that patients do not have a reasonable

expectation of privacy in their prescription drug records is

further   supported    by   the   third-party     doctrine.      Under   that

doctrine,

     a person has no legitimate expectation of privacy in
     information he voluntarily turns over to third parties
     . . . even if the information is revealed on the
     assumption that it will be used only for a limited
     purpose and the confidence placed in the third party
     will not be betrayed.

United States v. Morel, 922 F.3d 1, 8-9 (1st Cir. 2019) (citing

Smith, 442 U.S. at 743-44) (quotation marks omitted).

            This   doctrine   "largely   traces    its   roots   to   [United

States v. Miller, 425 U.S. 435 (1976)]."          Carpenter, 138 S. Ct. at

2216.     In   Miller, the Supreme Court applied the third-party

doctrine in rejecting a bank customer's claim of a reasonable

expectation of privacy in his financial records held by the bank.

Miller, 425 U.S. at 436-45.         The Court noted that the records

subpoenaed were business records and not Miller's "private papers"

and that they contained information "exposed to [bank] employees

in the ordinary course of business."        Id. at 440, 442.      The Court

thus concluded that Miller had "take[n] the risk, in revealing his



                                   - 41 -
affairs to another, that the information [would] be conveyed by

that person to the Government."           Id. at 443.     The Court applied

the same logic to dialed phone numbers in Smith v. Maryland, where

it held that, "[w]hen he used his phone, petitioner voluntarily

conveyed   numerical    information       to   the   telephone   company   and

'exposed' that information to its equipment in the ordinary course

of business.    In so doing, petitioner assumed the risk that the

company would reveal to police the numbers he dialed."              442 U.S.

at 744.

           Ricco Jonas, however, resists the application of the

third-party doctrine.         Relying on Carpenter v. United States, 138

S. Ct. 2206 (2018), where the Supreme Court declined to extend the

third-party doctrine to cell-site location information, Ricco

Jonas claims that such doctrine is not applicable here because

patients   do   not    turn    over    prescription    records   voluntarily

inasmuch as the only way to avoid such sharing is by forgoing

medical treatment or filling their prescriptions in another state.

           But Carpenter is of no help to Ricco Jonas.             Carpenter

did not disturb the third-party doctrine.             Carpenter, 138 S. Ct.

at 2220 ("We do not disturb the application of Smith and Miller.").

Rather, it reiterated that two primary rationales underlie the

third-party doctrine:         the nature of the information sought and

the voluntariness of the exposure of that information to third

parties.   Id. at 2219-20.         Based on these rationales, the Court


                                      - 42 -
refused to apply the third-party doctrine in that case because

doing so would amount to "a significant extension of [the doctrine]

to a distinct category of information."                 Id. at 2219.

           In considering the nature of the information sought, the

Supreme    Court    noted     in    Carpenter       that    cell-site       location

information provides an "all-encompassing record of the [cell

phone] holder's whereabouts[,]              . . .       revealing not only his

particular movements, but through them his 'familial, political,

professional, religious, and sexual associations.'"                     Id. at 2217

(quoting   United    States    v.        Jones,   565    U.S.    400,    415    (2012)

(Sotomayor,   J.,   concurring)).            In   essence,      it    amounts    to     a

"detailed chronicle of a person's physical presence compiled every

day, every moment, over several years."                   Id. at 2220.          In the

Court's    view,    because        the     personal      information      that     law

enforcement can get from cell-site records is not limited like the

information at issue in Miller and Smith, it "implicates privacy

concerns far beyond those considered in [those two cases]."                       Id.

           Here, Ricco Jonas argues that prescription drug records

contain intimate and private details because it may be possible to

determine a person's illnesses from looking at such records, thus

suggesting that the nature of the documents sought should cut

against applying the third-party doctrine.                      But the nature of

prescription drug records is similar to that of bank records, and

much different than that at issue in Carpenter.                      See id. at 2219


                                         - 43 -
("There is a world of difference between the limited types of

personal    information            addressed   in    Smith      and    Miller    and    the

exhaustive chronicle location information casually collected by

wireless carriers today.").                Even though financial transactions

can   reveal      personal      information,        such   as     "personal     affairs,

opinions,    habits,"         "a    person's    activities,        associations,       and

beliefs," Miller, 425 U.S. at 451, 453 (Brennan, J., dissenting),

the Supreme Court characterized this type of personal information

as "limited."           Carpenter, 138 S. Ct. at 2219.                    The personal

information that law enforcement could get from prescription drug

records is likewise limited.                   At most, law enforcement could

possibly    decipher      a     patient's      diagnosis     or    several      potential

diagnoses.        This is thus more akin to the information at issue in

Miller     than    to    the       "all-encompassing       record"       and    "detailed

chronicle" that may be ascertained from cell-site records.                          Id. at

2217, 2220.        Furthermore, the records subpoenaed by the DEA are

not the patient's "private papers."                  Miller, 425 U.S. at 440.            A

physician does not write a prescription for the patient to keep to

himself.     Instead, the prescription is meant to be turned over to

a   drug   dispenser       in       the   ordinary    course      of     business      with

instructions of what drug, what dosage and frequency, and to whom

the controlled substance should be dispensed.                         See United States

v. Gayden, 977 F.3d 1146, 1152 (11th Cir. 2020) (finding that

disclosure of prescription drug records was voluntary because


                                          - 44 -
prescriptions "were, by their very nature, intended to be revealed

to others when they were disclosed . . . to the pharmacies which

filled them").   Prescription drug records are kept by the pharmacy

or dispensary and subsequently shared with the PDMP, and the

patient has no access to those records or control over them.

          Nor does the second rationale underlying the third-party

doctrine -- voluntary exposure -- help Ricco Jonas.   In Carpenter,

the Supreme Court noted that

     a cell phone logs a cell-site record by dint of its
     operation, without any affirmative act on the part of
     the user beyond powering up. Virtually any activity on
     the phone generates [cell-site location information]
     . . . . [and] [a]part from disconnecting the phone from
     the network, there is no way to avoid leaving behind a
     trail of location data.

Carpenter, 138 S. Ct. at 2220.   Ricco Jonas argues that, like the

cell phone user in Carpenter, patients do not voluntarily share

their prescription drug information with third parties.        She

submits that obtaining health care and drug treatment therapies is

"indispensable to participation in modern society" and apart from

forgoing health care and drug treatment therapies, there is no way

to avoid leaving behind prescription drug data. Thus, in her view,

in no meaningful sense does a patient voluntarily assume the risk

of turning over prescription drug data.     But the Supreme Court

rejected a similar argument in Miller.   There, Miller argued that

"[f]or all practical purposes, the disclosure by individuals or

business firms of their financial affairs to a bank is not entirely


                               - 45 -
volitional, since it is impossible to participate in the economic

life of contemporary society without maintaining a bank account."

Brief for Respondent, United States v. Miller, 425 U.S. 435 (1976)

(No. 74-1179), 1975 WL 173642, at *8; see also Miller, 425 U.S. at

451   (Brennan,      J.,   dissenting)    (adopting     this       argument).

Unpersuaded, the Court found that this does not change the fact

that the person affirmatively elected to turn over the document to

a third party and, in so doing, "t[ook] the risk" that the

information be conveyed by that third party to the government.

Miller, 425 U.S. at 443.      Similarly, a person who turns over his

prescription for controlled substances to a third party "assume[s]

the risk" (in this case the certainty, given the state and federal

disclosure requirements), that the information be turned over to

the government.      Carpenter, 138 S. Ct. at 2220.

           In sum, an analysis of the two rationales underlying the

third-party doctrine lead us to conclude that the third-party

doctrine applies to this case.           See Gayden, 977 F.3d at 1152

(holding that "prescription records are third-party material" that

may be obtained by law enforcement without a warrant).                As the

Court noted in Carpenter, "society's expectation has been that law

enforcement agents . . . would not -- and indeed, in the main,

simply could not -- secretly monitor and catalogue every single

movement   of   an   individual's   car    for   a   very   long    period."

Carpenter, 138 S. Ct. at 2217 (quotation marks omitted).              In the


                                 - 46 -
Court's view, allowing the government to benefit from "seismic

shifts in digital technology" that now makes possible the "tireless

and   absolute   surveillance"   of   individuals     "at   practically   no

expense" would contravene that expectation.         Id. at 2218-19.

            Here, in contrast, there is no "powerful new tool," id.

at 2223, that makes possible for law enforcement to now do what it

could not do before.      Although it may be easier and cheaper for

law enforcement to obtain prescription drug records from the PDMP

than from individual pharmacies, society's expectation has been

for decades that law enforcement would have access to prescription

drug records and would closely monitor the prescription and use of

controlled substances.

            Finally, Ricco Jonas argues that finding no reasonable

expectation of privacy in prescription drug records may cause

people to forgo treatment to maintain their privacy. But in Whalen

the Supreme Court rejected a similar argument under the Fourteenth

Amendment and Ricco Jonas offers no explanation for why the same

reasoning should not apply under the Fourth Amendment. See Whalen,

429 U.S. at 602-04 (finding no invasion of privacy right protected

by    the   Fourteenth   Amendment    despite   the    fact    that   "some

individuals' concern for their own privacy may lead them to avoid

or to postpone needed medical attention" because of fear that

public disclosure of this information "may reflect unfavorably on

the[ir] character").


                                 - 47 -
                           IV. CONCLUSION

            In light of the above, we hold that the district court

did   not   abuse   its   discretion    in   enforcing   the   instant

administrative subpoena.    The district court's judgment is thus

affirmed.




                               - 48 -